Name: 2004/142/EC: Commission Decision of 12 February 2004 on financial assistance from the Community for the operation of certain Community reference laboratories in the veterinary public health field (residues) for the year 2004 (notified under document number C(2004) 334)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  health;  cooperation policy;  deterioration of the environment; NA;  research and intellectual property
 Date Published: 2004-02-17

 Avis juridique important|32004D01422004/142/EC: Commission Decision of 12 February 2004 on financial assistance from the Community for the operation of certain Community reference laboratories in the veterinary public health field (residues) for the year 2004 (notified under document number C(2004) 334) Official Journal L 046 , 17/02/2004 P. 0038 - 0039Commission Decisionof 12 February 2004on financial assistance from the Community for the operation of certain Community reference laboratories in the veterinary public health field (residues) for the year 2004(notified under document number C(2004) 334)(Only the Dutch, French, German and Italian texts are authentic)(2004/142/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial assistance should be granted to the Community reference laboratories designated by the Community to assist them in carrying out the functions and duties laid down in Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products(3).(2) The financial contribution from the Community should be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(3) Considering the situation of the Community reference laboratory in Rome and the fact that it is not accredited as required by Council Directive 93/99/EC(4) and Commission Decision 98/179/EC(5), the Community financial assistance for this laboratory should only be granted after the accreditation. The financial assistance will be proportionate to the work programme which can be accomplished in the remainder of 2004.(4) Additional financial assistance should be also provided for the organisation of workshops in the area of responsibility of the Community reference laboratories.(5) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999(6), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Council Regulation (EC) No 1258/1999 apply.(6) Commission Regulation (EC) No 156/2004(7) establishes the eligible expenditures of the Community reference laboratories receiving financial assistance pursuant to Article 28 of Decision 90/424/EEC and establishes the procedures for the submission of expenditures and audits.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The Community grants financial assistance to the Netherlands for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Rijksinstituut voor de Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, the Netherlands, for the detection of residues of certain substances.2. The Community's financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 415000 for the period from 1 January 2004 to 31 December 2004.3. The Community's additional financial assistance for the organisation of a technical workshop shall amount to a maximum of EUR 30000.Article 21. The Community grants financial assistance to France for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Laboratoire d'Ã ©tudes et de recherches sur les mÃ ©dicaments vÃ ©tÃ ©rinaires et les dÃ ©sinfectants de L'Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des Aliments, (formerly the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires), FougÃ ¨res, France, for the detection of residues of certain substances.2. The Community's financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 415000 for the period from 1 January 2004 to 31 December 2004.3. The Community's additional financial assistance for the organisation of a technical workshop shall amount to a maximum of EUR 36000.Article 31. The Community grants financial assistance to Germany for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit (formerly the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin), Berlin, Germany, for the detection of residues of certain substances.2. The Community's financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 415000 for the period from 1 January 2004 to 31 December 2004.3. The Community's additional financial assistance for the organisation of a technical workshop shall amount to a maximum of EUR 30000.Article 41. Subject to sub-paragraph 4, the Community grants financial assistance to Italy for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Istituto Superiore di SanitÃ , Rome, Italy, for the detection of residues of certain substances.2. Subject to sub-paragraph 4, the Community's financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 415000 for the period from 1 January 2004 to 31 December 2004.3. The Community's additional financial assistance for organisation of two technical workshops shall amount to a maximum of EUR 34000.4. The Community's financial assistance will start on the date of accreditation of the Community reference laboratory according to the requirements of Directive 93/99/EC and Decision 98/179/EC. The amount granted shall be proportionate to the work programme established for the remainder of 2004 in agreement with the Commission.Article 5This Decision is addressed to the Federal Republic of Germany, the French Republic, the Italian Republic and the Kingdom of Netherlands.Done at Brussels, 12 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 125, 23.5.1996, p. 10.(4) OJ L 290, 24.11.1993, p. 14.(5) OJ L 65, 5.3.1998, p. 31.(6) OJ L 160, 26.6.1999, p. 103.(7) OJ L 27, 30.1.2004, p. 5.